Citation Nr: 0924740	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  03-14 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected postoperative chondromalacia of the right knee, 
secondary to meniscus tear, currently evaluated as 20 percent 
disabling prior to February 27, 2002. 

2.  Entitlement to a higher initial rating for service-
connected postoperative chondromalacia of the right knee, 
secondary to meniscus tear, currently evaluated as 40 percent 
disabling from February 27, 2002.

3.  Entitlement to a higher initial rating for service-
connected postoperative chondromalacia of the right knee, 
secondary to meniscus tear, currently evaluated as 20 percent 
disabling from December 1, 2002.  

4.  Entitlement to a higher initial rating for service-
connected postoperative chondromalacia of the right knee, 
secondary to meniscus tear, currently evaluated as 30 percent 
disabling from September 1, 2007.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Erin McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to November 
1991 and from February 1992 to November 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
following Board remands of November 2006 and December 2008.  
This matter was originally on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that, prior 
to February 27, 2002, the Veteran's service-connected 
postoperative chondromalacia of the right knee, secondary to 
meniscus tear, was manifest by limited range of motion, 
ankylosis,  impairment of the tibia and fibula or severe 
subluxation or lateral instability.    

2.  The competent medical evidence does not show that, from 
February 27, 2002, the Veteran's service-connected 
postoperative chondromalacia of the right knee, secondary to 
meniscus tear, was manifest by limitation of extension of the 
knee to 45 degrees, ankylosis or malunion of the tibia and 
fibula.  

3.  The competent medical evidence shows that, from December 
1, 2002, the Veteran's service-connected postoperative 
chondromalacia of the right knee, secondary to meniscus tear, 
was manifest by significant lateral instability.  

4.  The competent medical evidence does not show that, from 
September 1, 2007, the Veteran's service-connected 
postoperative chondromalacia of the right knee, secondary to 
meniscus tear, was manifest by chronic residuals of a total 
knee arthroplasty consisting of severe painful motion or 
weakness.   


CONCLUSIONS OF LAW

1.  Prior to February 27, 2002, the criteria for a disability 
rating in excess of 20 percent for service-connected 
chondromalacia of the right knee, secondary to meniscus tear, 
were not met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.17, 4.59, 4.71a, Diagnostic 
Codes 5010-5257 (2008).  

2.  From February 27, 2002, the criteria for a disability 
rating in excess of 40 percent for service-connected 
chondromalacia of the right knee, secondary to meniscus tear, 
were not met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.17, 4.59, 4.71a, Diagnostic 
Codes 5010-5257 (2008).

3.  From December 1, 2002, the criteria for a 30 percent 
disability evaluation for service-connected chondromalacia of 
the right knee, secondary to meniscus tear, have been 
approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.17, 4.59, 4.71a, Diagnostic Codes 5010-
5257 (2008). 

4.  From September 1, 2007, the criteria for a disability 
rating in excess of 30 percent for service-connected 
chondromalacia of the right knee, secondary to meniscus tear, 
were not met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.17, 4.59, 4.71a, Diagnostic 
Codes 5010-5257, 5055 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Considerations

A remand by the Board confers upon a veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  When remand orders 
are not complied with, the Board must ensure compliance.  
However, only substantial compliance, not strict compliance, 
is necessary.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Here, the Board remanded the case in December 2008 for the RO 
to obtain additional VA medical center (VAMC) treatment 
records mentioned by the Veteran.  The Board finds that these 
recent VAMC records have been obtained and associated with 
the claims file, which substantially complies with the 
Board's remand.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the Veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (Court) has held that these 
notice requirements apply to all five elements of a service 
connection claim, which include: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  The RO originally provided VCAA notice to the 
Veteran in correspondence dated in March 2001.  In that 
letter, the RO advised the Veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits.  The RO advised the Veteran of VA's 
duties under the VCAA and the delegation of responsibility 
between VA and the Veteran in procuring the evidence relevant 
to the claim, including which portion of the information and 
evidence necessary to substantiate the claim was to be 
provided by the Veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  

Here, the Veteran is challenging the initial evaluation and 
effective dates assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
its purpose has been fulfilled.  Id. at 490-91.  Because an 
initial disability rating and effective date have been 
assigned in this case, the purpose of VA's duty to notify has 
been satisfied.  

The Board also finds that the RO has satisfied VA's duty to 
assist.  The RO obtained private treatment records, VAMC 
records and provided VA examinations in connection with this 
claim.  In a December 2008 correspondence, the RO notified 
the Veteran of a VA examination scheduled for January 13, 
2009.  A January 2009 notation from the VAMC shows that the 
Veteran failed to report to his scheduled examination.  
Neither the Veteran nor his representative have shown good 
cause for his failure to report, so the Board will adjudicate 
the Veteran's claim based on the evidence of record.  38 
C.F.R. § 3.655(b).  The Veteran has not made the RO or the 
Board aware of any other evidence relevant to his appeal, and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.    

Legal Criteria

Presently, the Veteran's postoperative chondromalacia of the 
right knee, secondary to meniscus tear, is rated as 20 
percent disabling prior to February 27, 2002, 40 percent from 
February 27, 2002, 20 percent from December 1, 2002 and 30 
percent from September 1, 2007.  The Veteran is contesting 
these rating assignments.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods since the date 
the original claim was filed.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Here, the Veteran is already in receipt of 
staged ratings for his right knee chondromalacia.     

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Veteran's postoperative chondromalacia of the right knee 
is rated under Diagnostic Codes (DCs) 5010-5257.  38 C.F.R. 
§ 4.27 (hyphenated diagnostic codes are used when a rating 
under one DC requires use of an additional DC to identify the 
basis for the evaluation assigned; the additional code is 
shown after the hyphen).  

Under DC 5010, traumatic arthritis is rated analogous to 
degenerative arthritis.  Degenerative arthritis, when 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, DC 5003.  For purpose of rating a 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).  

Normal range of motion of the knee is to zero degrees 
extension to 140 degrees flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  The diagnostic codes that focus on limitation of 
motion of the knee are DC 5260 and DC 5261.  Under DC 5260, a 
30 percent rating will be assigned for limitation of flexion 
of the leg to 15 degrees. Under DC 5261, a noncompensable 
rating will be assigned for limitation of extension of the 
leg to 5 degrees; a 10 percent rating will be assigned for 
limitation of extension of the leg to 10 degrees; a 20 
percent rating will be assigned for limitation of extension 
of the leg to 15 degrees; a 30 percent rating will be 
assigned for limitation of extension of the leg to 20 
degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5261, See also VAOPGCPREC 9-04 (which finds that 
separate ratings under DC 5260 for limitation of flexion of 
the leg and DC 5261 for limitation of extension of the leg 
may be assigned for disability of the same joint). 

DC 5256 provides ratings for ankylosis of the knee.  
Favorable ankylosis of the knee, with angle in full 
extension, or in slight flexion between zero degrees and 10 
degrees, is rated 30 percent disabling.  Unfavorable 
ankylosis of the knee, in flexion between 10 degrees and 20 
degrees, is to be rated 40 percent disabling; unfavorable 
ankylosis of the knee, in flexion between 20 degrees and 45 
degrees, is rated 50 percent disabling; extremely 
unfavourable ankylosis of the knee in flexion at an angle of 
45 degrees or more is rated 60 percent disabling.  38 C.F.R. 
§ 4.71a.

DC 5257 provides ratings for other impairment of the knee 
that includes recurrent subluxation or lateral instability.  
Slight recurrent subluxation or lateral instability of the 
knee is rated 10 percent disabling; moderate recurrent 
subluxation or lateral instability of the knee is rated 20 
percent disabling; and severe recurrent subluxation or 
lateral instability of the knee is rated 30 percent 
disabling.  38 C.F.R. § 4.71a.  Separate disability ratings 
are possible for arthritis with limitation of motion under 
Diagnostic Codes 5003 and instability of a knee under DC 
5257.  See VAOPGCPREC 23-97.  When x-ray findings of 
arthritis are present and a Veteran's knee disability is 
rated under DC 5257, the Veteran would be entitled to a 
separate compensable rating under DC 5003 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.  See VAOPGCPREC 9-
98.

DC 5258 provides a 20 percent rating for dislocated semilunar 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint.  
38 C.F.R. § 4.71a.

DC 5259 provides a 10 percent rating for removal of semilunar 
cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DC 5262 provides ratings based on impairment of the tibia and 
fibula.  Malunion of the tibia and fibula with slight knee or 
ankle disability is rated 10 percent disabling; malunion of 
the tibia and fibula with moderate knee or ankle disability 
is rated 20 percent disabling; and malunion of the tibia and 
fibula with marked knee or ankle disability is rated 30 
percent disabling.  Nonunion of the tibia and fibula with 
loose motion, requiring a brace, is rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

Knee prosthetic replacements are addressed in DC 5055.  
38 C.F.R. § 4.71a.  This provision provides for 30, 60 and 
100 percent evaluations.  A 30 percent rating is the minimum 
rating following knee replacement.  A 60 percent rating is 
warranted where the evidence shows chronic residuals 
consisting of severely painful motion or weakness in the 
affected extremity.  A 100 percent rating is warranted for 
one year following implantation of the prosthesis.  See 
38 C.F.R. § 4.71a, DC 5055.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Procedural History

The Veteran filed his claim for service connection in 
November 1999.  Service connection for postoperative 
chondromalacia of the right knee was granted in a July 2000 
rating decision; a noncompensable rating was assigned under 
DCs 5299-5257, effective the date of the claim.  In a July 
2002 rating decision, the initial rating was increased to 10 
percent under DCs 5010-5257, then increased again to 20 
percent in an April 2003 rating decision.  In the same April 
2003 rating decision, the RO granted a 40 percent rating from 
February 27, 2002, a 100 percent evaluation from October 29, 
2002 for a period of convalescence following surgery, and 
restored the 20 percent rating from December 1, 2002.  In an 
October 2003 rating decision, the RO assigned a temporary 100 
percent evaluation for surgical treatment necessitating 
convalescence effective February 7, 2003, with the 20 percent 
rating restored on May 1, 2003.  In an October 2006 rating 
decision, the RO awarded the Veteran a 100 percent rating 
under DC 5055 from January 10, 2006 for the period after he 
underwent a right knee total arthroplasty; a 30 percent 
rating was granted from September 1, 2007. 

The Board notes that the temporary total evaluations were 
assigned to reflect 
convalescence following surgery under the provisions of 38 
C.F.R. § 4.30.  The temporary total evaluations were assigned 
without regard to the other provisions of the rating schedule 
and such ratings were followed by the appropriate schedular 
evaluation.  See Fenderson v. Brown, 12 Vet. App. 119 (1999); 
see also, Hart 
v. Mansfield, 25 Vet. App. 505 (2007) (separate ratings for 
separate periods of time based on facts found).  It is 
reasonable to conclude that the periods of time during which 
the 100 percent evaluations were assigned are not on appeal, 
although the facts during this period of time have been 
considered by the Board.  Accordingly, the Board will only 
consider the other rating evaluations assigned by the RO.  

Analysis
       
	Prior to February 27, 2002

The Board first considers the severity of the Veteran's 
service-connected postoperative chondromalacia of the right 
knee, secondary to meniscus tear for the period prior to 
February 27, 2002.  Pertinent evidence for that period 
included a February 2000 VA general medical examination and 
private medical records.  

The February 2000 VA examiner stated that the Veteran has had 
knee problems since 1997, which was presumably due to overuse 
in the Navy.  The Veteran reported tenderness and some 
feeling of crunching and grinding.  He underwent a medial 
meniscus operation in June 1995.  The examiner noted 
symmetrical knees with minimal tenderness over the medial 
plical area and minimal subpatellar crepitation.  Range of 
motion of the right knee was 0 to 140 degrees, which is 
normal.  See 38 C.F.R. § 4.71a, Plate II.  The Veteran could 
extend and lock the knee, the knee was stable to stress, and 
there was no pain on deep bending.  There was no excess 
crepitation.  The examiner noted that the knee was stable to 
stress and was asymptomatic and normal at that time.  

A February 2000 knee evaluation was conducted by Dr. Beard, a 
private physician.  Dr. Beard stated that the Veteran had 
recurrent right knee pain.  The Veteran reported pain when 
climbing up and down ladders and pain at the end of the 
workday.  Upon examination, Dr. Beard found excellent range 
of motion with no effusion.  The right knee was stable to 
stress.  There was mild tenderness at the posterior medial 
joint line and slight increased pain with flexion and 
external rotation.  X-rays results did not show significant 
abnormality.  

After carefully reviewing the record, the Board finds that 
the evidence supports the assignment of a 20 percent rating, 
but no more, during this period.  

For the period prior to February 27, 2002, the Veteran had 
normal range of motion of the right knee, but painful motion 
was indicated.  However, there was no evidence of knee 
impairment manifested by favorable ankylosis or severe 
recurrent subluxation or lateral instability, such as might 
warrant a rating in excess of 20 percent under DCs 5256 or 
5257.  The normal range of motion finding does not warrant 
the assignment of a compensable evaluation under DCs 5260 or 
5261.  Although the existence of limited, noncompensable 
painful motion in association with arthritis warrants a 10 
percent rating under DC 5003 (See also 38 C.F.R. § 4.59), the 
current 20 percent rating takes such into account.  There is 
no medical evidence to show that pain, flare-ups of pain, 
weakness, fatigue, incoordination or any other symptom or 
sign results in additional limitation of flexion or extension 
to a degree that would support a rating in excess of 20 
percent.  Also, no malunion of the tibia and fibula with 
marked knee disability was shown.  See DC 5262.    
    
An evaluation of 20 percent is granted under DC 5258 whenever 
semilunar cartilage is dislocated, with frequent episodes of 
locking, pain and effusion in the joint.  In its August 2003 
rating decision, the RO determined that, based on the 
cumulative evidence of record, the Veteran's right knee 
condition most closely approximates the criteria for a 20 
percent rating under 5258.  DC 5258 does not provide for a 
rating in excess of 20 percent.    

	From February 27, 2002

Next, the Board considers whether the evidence supports the 
assignment of a schedular rating in excess of 40 percent for 
the period beginning February 27, 2002.  The most pertinent 
medical evidence pertaining to the severity of the Veteran's 
chondromalacia of the right knee during this period consists 
of a February 2002 VA examination report and a February 2002 
private examination report by Dr. Montemurro.

During the February 2002 VA examination, the Veteran reported 
persistent discomfort in both knees since arthroscopic 
surgery of the right knee in September 1999.  The Veteran 
reported right knee instability, giving way and locking.  
During joint flare-ups, he experienced locking and problems 
walking.  He stated that he has to be agile for his job; 
therefore, the knee affects his occupation.  Range of motion 
was 140 degrees of flexion to 30 degrees of extension.  There 
was no evidence of painful motion, edema, effusion, 
instability, weakness or tenderness.  Physical examination 
revealed a positive McMurray's test of the medial and lateral 
meniscus on the medial side.  Anterior and posterior cruciate 
ligament revealed 2 millimeters of motion.  The examiner 
noted crepitus of the patellar tendon and tenderness of the 
medial joint line.  

Dr. Montemurro's February 2002 examination produced similar 
findings.  There was medial joint line tenderness with no 
effusion.  The doctor noted crepitation about the patellar 
tendon, with a positive McMurray's test and negative 
Lachman's test.  X-rays were consistent with early 
degenerative changes.  

Dr. Montemurro ordered an MRI in June 2002, which revealed 
postoperative signal changes and/or tear involving the body 
and posterior horn portions of the medial meniscus with an 
increased amount of joint fluid.  There was no evidence of a 
cruciate ligament tear or fracture.  

The Board finds that the Veteran's symptoms beginning on 
February 27, 2002 most closely approximate a 40 percent 
disability rating, but no higher, as the evidence shows that 
extension of the right knee was limited to 30 degrees.  A 
higher evaluation of 50 percent is not warranted unless 
extension is limited to 45 degrees.  See DC 5261. 

Flexion was not limited, so DC 5260 does not provide a basis 
for a rating higher than 40 percent.  The evidence shows 
neither malunion of the tibia or fibula nor any findings of 
ankylosis.  Consequently, ratings under Diagnostic Codes 5262 
and 5256 are not applicable.  

Diagnostic Codes 5259, 5258 and 5257 do not provide for a 
rating in excess of 40 percent because the highest ratings 
under those codes are 10 percent, 20 percent and 30 percent, 
respectively.  Further, the positive McMurray's test for 
medial and lateral meniscal defects in the right knee is 
accounted for in the 40 percent rating assignment.    

Again, the Board finds that the 40 percent rating during this 
period takes the existence of limited, noncompensable or 
painful motion in association with arthritis into account, so 
a separate 10 percent rating under DC 5003 is not warranted.  

	From December 1, 2002

Next, the Board will consider whether the evidence supports 
the assignment of a schedular rating in excess of 20 percent 
beginning December 1, 2002.  This rating went into effect 
after a temporary 100 percent rating for an arthroscopy of 
the right knee which took place on October 29, 2002.  The 
medical evidence pertaining to the severity of the Veteran's 
chondromalacia of the right knee beginning December 1, 2002 
included treatment notes by Dr. Shapiro, who conducted the 
surgery, and an October 2004 VA examination report.  

During his December 2002 follow-up, the Veteran complained of 
a lot of pain on the inside of his knee and was still doing 
light duty work.  Upon examination, Dr. Shapiro noted 
increasing pain on flexion and tenderness to palpation over 
the medial joint line. 

A May 2003 note by Dr. Shapiro indicates that the Veteran 
underwent a second arthroplasty, for which he received a 
second temporary 100 percent rating from February 7, 2003.  
Dr. Shapiro stated that the Veteran's pain had improved.  As 
of his examination of the Veteran on May 14, 2003 (discussed 
in the May 2003 note), the Veteran's knee was doing well with 
virtually no complaints.  The doctor noted that the Veteran 
wore orthotics to help with pain.  

The Veteran underwent a VA examination in October 2004.  
During the examination, the Veteran complained of right knee 
pain on the medial side, varying from sharp to dull pain.  
Climbing stairs and standing for long periods aggravated the 
pain.  As to functional effects, the examiner stated that the 
Veteran could walk pain-free for about 15 minutes.  The 
Veteran was limited to climbing one flight of stairs.  The 
Veteran had trouble cleaning because kneeling was painful.  
The Veteran stated that he was easily fatigued due to pain 
and was required to stop walking and elevate the leg for 
pain.  The VA examiner noted swelling and heat in the right 
knee, with 110 degrees flexion to 0 degrees extension.  
Muscle strength was 5 out of 5.  Crepitus was present, but 
there was no effusion.  The examiner observed medial facet 
and lateral facet tenderness.  There was slight lateral 
instability on the right of 7 millimeters and slight 
tenderness at the joint space medially on the right.  The 
examiner stated there was no weakened movement during the 
examination  and no incoordination, except when the Veteran 
descended stairs.  

In February 2006, the VA examiner issued an addendum 
regarding his previous finding of lateral instability of the 
right knee.  He stated that there was lateral instability of 
the right knee tibiofemoral joint of 7 millimeters, which he 
stated was significant instability.  

The Board finds that the evidence during this period, taken 
as a whole, approximates a 30 percent disability rating, 
rather than the assigned 20 percent rating.  In December 
2002, the Veteran complained of a lot of pain and the 
examiner found pain on flexion and tenderness to palpation.  
Even though a May 2003 note by Dr. Shapiro showed 
improvement, significant lateral instability was found upon 
VA examination in October 2004.  This finding indicates that 
a 30 percent rating is warranted under DC 5257, which is the 
highest rating available under that code.  

The evidence does not warrant a rating in excess of 30 
percent during this period.  
Range of motion was 0-140, which does not provide a basis for 
a rating higher than 30 percent under DC 5260 or 5261.  The 
evidence shows neither malunion of the tibia or fibula nor 
any findings of ankylosis.  Consequently, ratings under 
Diagnostic Codes 5262 and 5256 are not applicable.  
Diagnostic Codes 5259 and 5258 do not provide for a rating in 
excess of 30 percent because the highest ratings under those 
codes are 10 percent and 20 percent, respectively.  

Again, the Board finds that the 30 percent rating during this 
period takes the existence of limited, noncompensable or 
painful motion in association with arthritis into account, so 
a separate 10 percent rating under DC 5003 is not warranted. 

	From September 1, 2007

Last, the Board considers whether the evidence supports the 
assignment of a schedular rating in excess of 30 percent 
beginning September 1, 2007.  The evidence shows that the 
Veteran underwent a total right knee arthroplasty on July 10, 
2006, for which he received a temporary 100 pursuant to DC 
5055.  38 C.F.R. § 4.71a.  The medical evidence pertaining to 
the severity of the Veteran's chondromalacia of the right 
knee beginning September 1, 2007 includes the report of a 
January 2008 VA examination and VAMC records.  As previously 
stated, the Veteran failed to appear for a VA examination 
scheduled in January 2009.    

VAMC records show that the Veteran's right knee was swollen 
in September 2007.  The Veteran sought treatment at the VAMC 
for chronic knee pain.  The January 2008 VA examination 
report showed right knee range of motion was 0 to 120 
degrees, with pain beginning at 110 degrees and ending at 125 
degrees.  Crepitation and clocking were present, but no 
grinding or instability was found.  The examiner noted 
patellar abnormality, stating that the patella and tibia were 
trimmed down during the arthroplasty.  Meniscus abnormality 
was also noted.  The examiner stated there was no effusion, 
dislocation or locking; a McMurray's test was negative.  The 
examiner noted moderate joint weakness.   

After carefully reviewing the evidence, the Board finds that 
the assignment of a 30 percent rating, but no more, is 
warranted for this period.  

For the period after September 1, 2007, the Veteran did not 
demonstrate chronic residuals of knee replacement surgery 
consisting of severe painful motion or weakness in the 
affected extremity.  Moderate, not severe weakness was found 
upon examination.  Accordingly, the criteria for a 60 percent 
rating under DC 5055 have not been met.  The Veteran's right 
knee range of motion of 0 to 120 degrees does not warrant a 
rating higher than 30 percent under DCs 5260 or 5261.   

Tibial abnormality was shown upon examination but was 
attributed to the total arthroplasty.  Therefore, any tibial 
abnormality has been taken into account in the currently 
assigned 30 percent rating under DC 5055.  In any event, no 
nonunion of the tibia warranting a 40 percent rating under DC 
5262 has been shown.  DCs 525, 5258 and 5259 do not provide 
for disability ratings in excess of 30 percent.  

The Board finds that the 30 percent rating during this period 
takes the existence of any limited, noncompensable or painful 
motion in association with arthritis into account, so a 
separate 10 percent rating under DC 5003 is not warranted. 
 
The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology, 
and the effects of the Veteran's right knee disability on his 
employment have been taken into account.  Hence, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extraschedular evaluation.  Id.   


ORDER

An initial rating in excess of 20 percent for service-
connected postoperative chondromalacia of the right knee, 
secondary to meniscus tear, prior to February 27, 2002, is 
denied.  

An initial rating in excess of 40 percent for service-
connected postoperative chondromalacia of the right knee, 
secondary to meniscus tear, from February 27, 2002, is 
denied.  

An initial rating of 30 percent for service-connected 
postoperative chondromalacia of the right knee, secondary to 
meniscus tear, from December 1, 2002, is granted.

An initial rating in excess of 30 percent for service-
connected postoperative chondromalacia of the right knee, 
secondary to meniscus tear, from September 1, 2007, is 
denied.  
 


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


